DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 1 of each of claims 16 and 22, Applicant claims “preferably working brakes”. The inclusion or exclusion of the limitation is unclear rendering it indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steen et al. (US 20060079377).
Re claims 16 and 22, Steen et al. disclose an arrangement on controlling brakes, preferably working brakes, of a hydraulic or electric work machine when working on a slope, in which the hydraulic or electric work machine comprises one or more frame parts and a moving means, which arrangement further comprises a control system and a measuring apparatus of the hydraulic or electric work machine in which: - said measuring apparatus is arranged to measure the torque value from the transmission of the hydraulic or electric work machine and in which: - said control system is arranged: - to measure the tilt angle of the hydraulic or electric work machine in relation to a gravitational vector, - to define a predetermined calculatory torque value based on the said tilt angle of the hydraulic or electric work machine and/or the weight of the hydraulic or electric work machine and/or the weight of the load of the hydraulic or electric work machine, - to detect a driver's control action for starting the moving of the hydraulic or electric work machine, - keeping the brakes of the hydraulic or electric work machine applied, and - releasing the brakes of the hydraulic or electric work machine when said measured torque value exceeds said predetermined calculatory torque value. (Paragraphs 12-14)

Re claim 17 and 23, Steen et al. disclose wherein at least one of said one or more frame parts of the hydraulic or electric work machine is located on an inclined work base. (Paragraph 14)

Re claim 18 and 24, Steen et al. disclose wherein said measuring apparatus is arranged to measure the inclination of the work base of the hydraulic or electric work machine in relation to the horizontal plane. (Paragraph 28)

Re claim 19 and 25, Steen et al. disclose wherein said predetermined calculatory torque value is defined to correspond with the torque required to keep the hydraulic or electric work machine in place. (Paragraph 13)

Re claims 20 and 26, Steen et al. disclose wherein said arrangement is arranged as the safety measure of the hydraulic or electric work machine. (Paragraphs 9-10)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Steen et al. (US 20060079377) in view of Jarvenpaa (SE 1351436).
Re claims 21 and 26, Steen et al. do not teach wherein said hydraulic or electric work machine is a forestry machine.  Jarvenpaa teaches an arrangement on controlling brakes of a hydraulic or electric work machine when working on a slope wherein said hydraulic or electric work machine is a forestry machine. (See translation, pg. 2, 1st paragraph and Claim 15)  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the brake control of Steen et al. in the forestry machine as taught by Jarvenpaa in order to provide additional safety means to alternative vehicles.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kinder et al., Burford et al., and Ono et al. teach arrangements for controlling working brakes on a slope.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, Tuesday and Thursday, 7:00AM-3:00PM, Wednesday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTW
May 18, 2022